DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 1/25/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection is overcome.

Response to Amendment
Claim(s) 1-3, 5-6, 8-10, 12-14, 16-17, 19, and 20 was/were originally pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Henry Shikani on February 5, 2021.

The application has been amended as follows:
Claim 1:
A processor implemented method (200) comprising: 
receiving a plurality of auscultation sound signals to be classified from a plurality of subjects (202); 

dividing the plurality of lung sound signals into a plurality of overlapping windows;
extracting a set of features comprising two or more features types, wherein one of the features type is spectrogram features, and the other features type is selected from at least one of spectral features,  wavelet features and cepstral features from the plurality of lung sound signals (206), wherein the extracted spectrogram features are median spectral powers (SP1 to SP58) across the plurality of overlapping windows, and wherein the median spectral powers are computed for a predefined number of equally spaced frequencies between 0.15 kHz-1.5 kHz of the plurality of lung sound signals, the pre-defined number of equally spaced frequencies being based on the computational complexity and frequency resolution; 
selecting a plurality of discriminative features from the extracted set of features (208), wherein the selection of the plurality of discriminative features comprises ranking the extracted set of features in a decreasing order of importance and selecting a plurality of discriminative features based on an optimal number of features that result in a high performance value and a low standard deviation of a set of pre-defined performance metrics; and 
classifying the plurality of lung sound signals based on the selected discriminative features (210).

Claim 5:
The processor implemented method of claim 1 [[4]], wherein the step of extracting spectral features comprises: 

averaging the periodograms to obtain a Power Spectral Density (PSD) estimate curve for the plurality of lung sound signals.

Claim 13:
A system (100) comprising: 
one or more data storage devices (102) operatively coupled to one or more hardware processors (104) and configured to store instructions configured for execution by the one or more hardware processors to: 
receive a plurality of auscultation sound signals to be classified from a plurality of subjects; 
pre-process the received plurality of auscultation sound signals by resampling the plurality of auscultation sound signals and removing heart sound signals to obtain a plurality of lung sound signals, wherein the resampling is performed by down-sampling the plurality of auscultation sound signals to a pre-defined frequency based on a range of frequencies that provide optimum discrimination between healthy and abnormal lung sounds; 
dividing the plurality of lung sound signals into a plurality of overlapping windows; 
extract a set of features comprising two or more features types, wherein one of the features type is spectrogram features, and the other features type is selected from at least one of spectral features,  wavelet features and cepstral features from the plurality of lung sound signals,  wherein the extracted spectrogram features are median spectral powers (SP1 to SP58) across the plurality of overlapping windows, and wherein the median spectral powers are computed for a predefined number of equally spaced frequencies between 0.15 kHz-1.5 kHz AMENDMENT AND RESPONSE UNDER 37 CFR § 1.116Page No: 5of the plurality of lung sound 
select a plurality of features from the extracted set of features, wherein the selection of the plurality of discriminative features comprises ranking the extracted set of features in a decreasing order of importance and selecting a plurality of discriminative features based on an optimal number of features that result in a high performance value and a low standard deviation of a set of pre- defined performance metrics; and 
classify the plurality of lung sound signals based on the selected discriminative features.

Claim 20:
A computer program product comprising a non- transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: 
receive a plurality of auscultation sound signals to be classified from a plurality of subjects; 
pre-process the received plurality of auscultation sound signals by resampling the plurality of auscultation sound signals and removing heart sound signals to obtain a plurality of lung sound signals; 
dividing the plurality of lung sound signals into a plurality of overlapping windows;
extract a set of features comprising two or more features types, wherein one of the features type is spectrogram features, and the other features type is selected from at least one of spectral features,  wavelet features and cepstral features from the plurality of lung sound signals,  wherein the extracted spectrogram features are median spectral powers (SP1 to SP58) across the plurality of 
select a plurality of features from the extracted set of features, wherein the selection of the plurality of discriminative features comprises ranking the extracted set of features in a decreasing order of importance and selecting a plurality of discriminative features based on an optimal number of features that result in a high performance value and a low standard deviation of a set of pre- defined performance metrics; and 
classify the plurality of lung sound signals based on the selected discriminative features.

Allowable Subject Matter
Claim(s) 1-3, 5-6, 8-10, 12-14, 16-17, 19, and 20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method of classifying lung sounds by receiving auscultation sound signals from multiple subjects, preprocessing these sound signals to obtain lung sound signals, extracting a set of features from at least two feature types, one of the feature types being spectrogram features and one of the features types being selected from spectral features, wavelet features and cepstral features, wherein the extracted spectrogram features are median spectral powers (SP1 to SP58) across the plurality of overlapping windows, and wherein the median spectral powers are computed for a predefined number of equally spaced frequencies between 0.15 kHz-1.5 kHz of the plurality of lung sound signals, the pre-defined number of equally spaced frequencies being based on the computational complexity and frequency resolution, selecting a group of discriminative features from the extracted set of features by ranking the discriminative features by their importance, and selecting the features 

The closest prior art of record is West et al (US 2014/0126732) (“West”) in view of Armitstead (US 2008/0177195) and further in view of Grady et al (US 2013/0231552) (“Grady”) and further in view of Shardlow(“An Analysis of Feature Selection Techniques”).
West teaches a lung sound analyzer receiving auscultation sound signals, preprocessing this data, extracting a single feature type from this data, selecting discriminative features from this feature type, and classifying the plurality of lung sounds based on the selected features.
Armitstead teaches analyzing breath data using multiple feature types.
Grady teaches feature analysis may comprise ranking features based on their discriminative ability of analyzed data and finding an optimal feature group for performance of this discriminability.
Shardllow teaches that ranking to find an optimal outcome can be based on a high performance value and a low standard deviation.

Yet their combined efforts do not fairly teach or suggest a feature type of spectrogram features comprising extracted spectrogram features that are median spectral powers (SP1 to SP58) across the plurality of overlapping windows, and wherein the median spectral powers are computed for a predefined number of equally spaced frequencies between 0.15 kHz-1.5 kHz of the plurality of lung sound signals, the pre-defined number of equally spaced frequencies being based on the computational complexity and frequency resolution.


Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACQUELINE CHENG/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        
/JAIRO H. PORTILLO/

Art Unit 3791